Citation Nr: 0333459	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.  

2.  Entitlement to special monthly compensation based on the 
need of regular aid and attendance of another person or on 
account of being permanently housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) 
for the appellant to be afforded the 
following examinations:  A VA "Aid 
and Attendance or Housebound 
Examination" and a VA psychiatric 
examination.  Appellant and his 
representative should be provided 
adequate notification of the date, 
time, and place of said examinations 
and documentation as to such 
notification should be placed in the 
claims folders.  The appellant should 
be notified that it is his 
responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for 
a VA examination without good cause 
may include denial of the claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2002).  

A.  With respect to the issue of 
entitlement to an evaluation in 
excess of 50 percent for 
schizophrenia, the entire claims 
folders should be reviewed by the VA 
psychiatrist.  The examiner should 
describe in detail appellant's 
service-connected psychiatric 
symptoms; any cognitive impairment 
resulting therefrom; and any 
functional impairment or interference 
with daily activities, including 
employability, resulting from the 
service-connected psychiatric 
disability.  The psychiatric 
examination report should assign him 
a score on the Global Assessment of 
Functioning (GAF) Scale.  The 
examiner should adequately summarize 
the relevant medical history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions reached.  

B.  The examiner who conducts the 
"Aid and Attendance or Housebound 
Examination" should certify either 
that appellant requires the regular 
aid and assistance of another person 
to conduct routine activities of 
daily living, to include ordinary 
cleanliness and protection from 
hazards and dangers in the daily 
environment.  The rationale should be 
provided giving consideration only to 
service connected schizophrenia 
(versus conditions for which service 
connection is not in effect).  

C.  The examiner or examiners should 
record detailed findings pertaining 
to the question of whether appellant 
is in need of regular aid and 
attendance of another person or on 
account of being permanently 
housebound as a result of his 
service-connected schizophrenia.  The 
examiner(s) should specifically 
address whether the service-connected 
schizophrenia (i) renders appellant 
incapable of feeding, dressing and 
undressing and attending to the wants 
of nature without assistance; or (ii) 
requires care or assistance on a 
regular basis to protect himself from 
hazards or dangers incident to his 
daily environment.  

Send the claims folders to the 
examiners for review.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





